HEDRICK, Judge.
The court made no adjudication of defendants’ counterclaim for damages allegedly resulting because plaintiffs filed a lis pendens on the property after the expiration of the option, which prevented defendants “from selling their property or from using it as collateral to obtain money badly needed in their business affairs.” Thus, the judgment from which plaintiffs appeal adjudicates fewer than all the claims of the parties.
Since the trial court made no determination that “there is no just reason for delay,” the judgment “does not terminate the *509action as to any of the claims,” G.S. 1A-1, Rule 54(b), and is not now appealable. Durham v. Creech, 25 N.C. App. 721, 214 S.E. 2d 612 (1975) ; Leasing, Inc. v. Dan-Cleve Corp., 25 N.C. App. 18, 212 S.E. 2d 41 (1975), cert. denied 288 N.C. 241, 216 S.E. 2d 910 (1975) ; Arnold v. Howard, 24 N.C. App. 255, 210 S.E. 2d 492 (1974).
Appeal dismissed.
Chief Judge Brock and Judge Clark concur.